Citation Nr: 0626590	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee sprain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability.

3.  Entitlement to a separate evaluation for limitation of 
motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from August 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from April and July 2003 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Left knee disability is currently manifested by 
complaints of pain, morning stiffness, and giving way, with 
objective findings for osteoarthritis.

2.  Left knee disability is productive of periarticular 
pathology productive of pain and functional impairment of 
flexion approximating 30 degrees.

3.  The appellant is service connected for psoriasis (50 
percent), residuals of left knee sprain (20 percent), left 
knee pain with limitation of flexion (20 percent), and 
residuals of right third metatarsal fracture (0 percent).

4. The appellant's service-connected disabilities preclude 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of left knee sprain, instability, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

2.  Left knee pain limitation of flexion is 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

3.  The criteria for entitlement to a total rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  
Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
December 2004 complied with statutory notice requirements as 
outlined above, except as to the timing which we believe is 
nonprejudicial to the appellant as discussed more fully 
below.

Prior to the initial adjudication of the claims in April and 
July 2003, the RO had not sent the appellant any letter 
wherein he was generally notified of the VCAA law.  However, 
the appellant was issued a Statement of the Case in January 
2004 that included the provisions of 38 C.F.R. § 3.159 and 
sent a VCAA compliant letter in December 2004.  The December 
2004 VCAA letter specifically informed the appellant of the 
evidence VA would obtain and that evidence he should provide; 
it further advised him of the evidence necessary to establish 
his claims, and that he should provide VA any pertinent 
information or evidence in his possession.  Thereafter the 
claims were readjudicated in a March 2005 Supplemental SOC.

In this case, VCAA-content-complying notice was given to the 
appellant and his claim was adjudicated again after this 
notice.  Therefore, the timing error in the delivery of 
notice in this case does not harm the appellant.  The 
appellant was afforded the opportunity to fully and 
meaningfully participate in the adjudication of his claims.  
Specifically, we find that the appellant was not prejudiced 
by the post- decisional notice because he was given 
sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been essentially satisfied.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording him physical examinations.  Additionally, the 
appellant appeared at a conference with his representatives 
before a Decision Review Officer to discuss the issues.  
While the appellant requested VA obtain private hospital 
records, the authorization for release had expired and the 
appellant has not provided a new authorization for the 
release of those medical records.  The appellant was notified 
in December 2004 that a new authorization was necessary for 
VA to obtain those records.  He was also notified that he 
could obtain those records independently and submit them to 
VA.  Neither an authorization nor hospital records have been 
received by VA.  Further VA assistance is not possible 
without the cooperation of the appellant.  Therefore, the 
Board finds that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

Furthermore, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless error 
doctrine" is applicable when evaluating VA's compliance with 
the VCAA); ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998) (an error is not harmless when it "reasonably 
affected the outcome of the case."); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Increase Evaluation for Left Knee Disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  In addition, 38 
C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of 
arthritis, painful motion is an important factor of the rated 
disability and should be carefully noted. 38 C.F.R. § 4.59 
(2005).

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "mild" and "moderate" by 
VA examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would over compensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2005).

Here, VA received the appellant's claim for an increased 
evaluation of his left knee disability, residuals of left 
knee sprain, in June 2001.  He did not point to any specific 
complaints at this time.  On VA examination in September 2002 
he complained of constant moderate pain, stiffness, frequent 
swelling, occasional heat in the joint, and "giving-way" of 
the left knee about 6 times recently.  He reported using an 
ACE wrap and lotion rub, and he used a cane to ambulate.  
Precipitating factors were described as walking and bending, 
alleviated by rest only.  The examiner noted that functional 
limitation included bending over and prolonged use of the 
left leg.  Left knee extension was -30 degrees and flexion 
was 115 degrees.  Objectively, there was no medial or lateral 
collateral ligament instability.  Due to significant pain at 
30 degrees in the supine position, the appellant did not 
perform the Lachman test.  McMurray's test was negative.  X-
ray revealed chondrocalcinosis suggestive of pseudogout, mild 
to moderate osteoarthritis, possible small joint effusion, 
and a large arterial atherosclerosis.  The diagnosis was mild 
to moderate osteoarthritis and pseudogout of the left knee.

Private treatment records show that the appellant underwent 
orthopedic evaluation in December 2002 and January 2003 for 
complaints of left knee pain.  In December 2002, he underwent 
Synvisc injection, an anti-inflammatory treatment.  On 
follow-up in January 2003, left knee pain had returned.  
Examination was negative for instability.  Some effusion and 
limitation of motion was noted.  The range of motion was from 
10 to 100 degrees with crepitus.  X-ray showed moderate 
osteoarthritis.  It was noted that medical problems precluded 
knee replacement; the appellant was prescribed Darvocet for 
pain management.  The appellant's private physician indicated 
in a March 2003 letter to VA that the appellant had completed 
his 3rd Synvisc injection and would most likely need a knee 
replacement which was impeded by comorbidities, such as, 
diabetes mellitus, coronary artery disease, and pulmonary 
difficulties.

In June 2003, a VA examination was conducted.  The appellant 
complained of constant, throbbing pain, described as 5 on a 
scale of 1 to 10.  He further complained of stiffness, 
swelling, and giving way 6 times in 2003 when he was not 
using his cane.  He treats with Darvocet three times daily 
and rest.  He reported flare-ups of left knee pain, 8 of 10 
in pain, occurring twice a week for five minutes.  Flare-ups 
are precipitated by cold weather, excessive ambulation, and 
unknown reasons.  The appellant reported using a Velcro knee 
brace, a cane, and a walker inside the house because of 
morning left knee stiffness.  He denied surgery or prior 
dislocation of the left knee.  The appellant described 
functional limitations that include bending, rising from low 
seats, and ambulating for long periods.  Range of motion in 
the left knee was from 0 to 90 degrees with discomfort and 
guarding; extension was 0 degrees.  Range of motion was 
additionally limited to 50 percent by pain and 10 percent by 
weakness from allowing repetitive use.  The left knee 
appeared enlarged medially and tender to palpation.  There 
was no redness or heat, gait was intact with cane, and there 
was no ankylosis.  X-ray of May 2003 showed 
chondrocalcinosis, and mild to moderate degenerative changes.  
The diagnosis was traumatic osteoarthritis of the left knee.

In an October 2003 letter to VA, the appellant's private 
physician indicated that the appellant had a fractured 
humerus, advanced degenerative changes of the knee, and that 
he was unemployable.  In an April 2004 letter to VA, the 
physician indicated that the appellant required a total knee 
replacement on the left, but that he was medically not able 
to undergo anesthetic.  He noted that range of motion had 
deteriorated.  Range of motion was 0 to 110 degrees in August 
2003 and there was only 70 to 80 degrees of flexion in April 
2004.VA outpatient treatment records dated March 2002 to 
February 2005 were obtained.  These show complaints of left 
knee pain.

The actions by the AOJ in the case are confusing.  It is long 
ago that the General Counsel established that limitation of 
motion and instability are to be separately rated.  In this 
appeal, the AOJ has either stated or implied that the 20 
percent evaluation is based upon a combination of limitation 
of motion and instability (SSOC), limitation of motion 
(rating decision) or instability (use of diagnostic code 
5257).  The SOC seems to imply that there needs to be severe 
instability in order to warrant a higher evaluation, but the 
evaluation is based upon limitation of motion.  Since DC 5257 
does not contemplate limitation of motion, the SOC is legally 
incorrect.  Based upon the age of the veteran, it would be 
unreasonable to return the file to the AOJ for compliance 
with opinions of the General Counsel.  Since the rating 
decision actually uses diagnostic code 5257, the Board 
accepts that the 20 percent evaluation is based upon 
instability.  

The appellant's residuals of left knee sprain are currently 
evaluated as 20 percent under diagnostic code 5257 (recurrent 
subluxation or lateral instability).  Diagnostic Code 5257 
provides that severe symptoms of instability and impairment 
in a knee are rated as 30 percent disabling; moderate 
symptoms are rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).

After a review of the evidence, the Board finds that an 
evaluation in excess of 20 percent for left knee instability 
is not warranted under diagnostic code 5257.  While the 
appellant reported giving way of the left knee and use of a 
cane, knee brace, and walker due to morning stiffness, no 
instability was found on evaluation of the left knee joint by 
either the VA or the appellant's private physician.  Based on 
the consistent nature of the medical findings and the notable 
absence of any complaints of giving out on private evaluation 
versus the VA compensation examinations, the Board believes 
that the objective findings are more credible in this matter.  
Although the appellant is competent to report his symptoms of 
"giving out," the Board finds that his reported symptoms 
are less probative in light of the objective medical record.  
Even if the Board were to accept the veteran's unsupported 
statements, his own comments do not suggest a severe level of 
instability.  Therefore, the weight of the evidence is 
against a finding of "severe subluxation or instability" of 
the left knee.  See Washington v. Nicholson, 19Vet. App. 362, 
367-68 (2005) (holding that it is the Board's responsibility 
to determine the probative weight of the evidence of record); 
see also, Wood v. Derwinski, 1Vet. App. 190, 193 (1991) 
(same).

The Board has considered whether an increased or separate 
evaluation may be awarded under any other schedular criteria 
for left knee disability.  We note that separate ratings must 
be based on additional disability.  

At this time, the appellant's primary symptom is pain related 
to osteoarthritis, shown by x-ray and variably described as 
mild, moderate and advanced.  His complaints of pain, 
swelling and morning stiffness are well-documented in the 
record as limiting his ability to bend and to rise, and to 
use his left leg for any extended period of left leg use.  In 
regard to range of motion of the left knee, the Board notes 
that on VA examination in September 2002 range of motion was 
from 30 to 115 degrees, limited by pain beginning at 45 
degrees and ending at 58 degrees.  On VA examination in June 
2003, range of motion was from 0 to 90 degrees, with 
discomfort through all ranges and during repeated testing.  
Clinical findings were positive for crepitus and some 
effusion.  Private evaluation shows the range of motion as 0 
to 110 degrees in August 2003, and flexion between 70 and 80 
degrees due to worsening pain in April 2004.  

The appellant has limited range of flexion and essentially 
normal extension along with periarticular pathology 
productive of painful motion.  Although one examiner wrote 
that extension was limited to 30 degree, that finding was 
never reproduced and is inconsistent with the more probative 
record.  We conclude that the appellant has full functional 
extension.  The June 2003 VA examiner specifically noted an 
additional 50 percent decrease in joint function from pain 
during periods of exacerbation and 10 percent from weakness 
fro allowing repetitive use.  Thus, the evidence clearly 
shows pain on motion.  In view of the fact that the appellant 
is service connected for residuals of left knee sprain, has 
osteoarthritis, and has pain on use, the record establishes 
the presence of periarticular pathology productive of painful 
motion.  

Clearly, the appellant has functional impairment of flexion 
due to pain and weakness.  At times, pain started at 45 
degrees.  In another report, there was pain throughout the 
range of motion.  One examiner noted that there was an 
additional limitation of 50 percent and 10 percent due to 
pain and weakness.  DeLuca v Brown, 8 Vet. App. 202 (1995).  
It appears that actual function use of flexion is between 30 
and 45 degrees.  It appears that pain (limiting functional 
flexion) starts at 45 degrees with additional limitation of 
function due to weakness.  Giving the veteran the doubt, the 
Board shall accept that the disability more closely 
approximates the criteria for a 20 percent evaluation.  
Consequently, a separate 20 percent evaluation is warranted 
for functional limitation of flexion.

III.  Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for a veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the appellant is service connected for 
psoriasis (50 percent), residuals of left knee sprain (20 
percent), left knee pain with limitation of flexion (20 
percent), and residuals of right third metatarsal fracture (0 
percent).  Furthermore, he is unemployable due to service- 
connected disability.  The record shows that the appellant is 
in his early 80's and that he retired from his last 
employment.  The appellant's knee disability prevents him 
from ambulating for long periods and makes bending and rising 
from low positions difficult.  He is in need of a knee 
replacement.  The AOJ has not generated any evidence 
disclosing that the veteran is in fact employable.  The AOJ 
has not generated any evidence that adequately shows the 
cumulative effect of his service-connected disabilities.  The 
Board shall not ignore the private evidence that was 
submitted in support of the claim.  A Remand in order to 
obtain adequate evidence would not be justified based upon 
the age of this veteran.  The benefit sought on appeal is 
granted.  


ORDER

An evaluation in excess of 20 percent for residuals of left 
knee sprain (instability) is denied.

A 20 percent evaluation for left knee limitation of flexion 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  A total disability 
rating based on individual unemployability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


